IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,348-01


                           EX PARTE VICTOR RAMOS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W10-56076A IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fifth

Court of Appeals affirmed his conviction. Ramos v. State, No. 05-11-01572-CR (Tex. App.— Dallas

Apr. 18, 2013). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On June 30, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 23, 2020
Do not publish